REGAL-BELOIT CORPORATION 200 State Street Beloit, Wisconsin53511 September 8, 2010 Via EDGAR and Federal Express Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C.20549-3561 Re: Regal-Beloit Corporation Form 10-K for the Fiscal Year Ended January 2, 2010 Filed March 2, 2010 Form 10-Q for the Fiscal Quarter Ended April 3, 2010 Filed May 11, 2010 File No. 1-7283 Ladies and Gentlemen: Regal-Beloit Corporation (the “Company”), a Wisconsin corporation (File No. 1-7283), in response to the comments of the Staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”) set forth in the Staff’s letter, dated August 20, 2010, with respect to the above-referenced filings (the “Filings”), hereby acknowledges that: 1. The Company is responsible for the adequacy and accuracy of the disclosure in the Filings. 2. Staff comments or changes to disclosure in response to Staff comments do not foreclose the Commission from taking any action with respect to the Filings. 3. The Company may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, REGAL-BELOIT CORPORATION By:/s/ Henry W. Knueppel Henry W. Knueppel Chairman and Chief Executive Officer Page 1 of 1
